DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8, 11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “the temperature modulating blanket further comprises one of a thermally conductive layer and a reflective layer over the phase change material”.  It is unclear if the blanket requires both the thermally conductive layer and the reflective layer or just “one of” the thermally conductive layer and the reflective layer.  For purposes of examination “the temperature modulating blanket further comprises one of a thermally conductive layer and a reflective layer over the phase change material” will be considered - - the temperature modulating blanket further comprises a thermally conductive layer and a reflective layer over the phase change material - - 
	Claim 6 recites “6. The ductwork system of claim 1 wherein the one of the thermally conductive layer and the reflective layer are of a k value in excess of 0.15.”.  However, the proper antecedent basis for “the thermally conductive layer and the reflective layer” appears in claim 5.  For purposes of examination “6. The ductwork system of claim 1 wherein the one of the thermally conductive layer and the reflective layer are of a k value in excess of 0.15.” will be considered - - 6. The ductwork system of claim [[1]] 5 wherein 
	Claim 11 recites “temperature modulating blankets”.  It is unclear if this is the same “temperature modulating blanket” from claim 9.  For purposes of examination “temperature modulating blankets” will be considered - - the temperature modulating blanket - - .
	Claim 15 recites “the minimizing comprises one of minimizing a mean temperature and minimizing a temperature variance in the channel”.  It is unclear if both the “mean” and the “temperature variance” are to be minimized.  For purposes of examination “the minimizing comprises one of minimizing a mean temperature and minimizing a temperature variance in the channel” will be considered - - the minimizing comprises minimizing a mean temperature and minimizing a temperature variance in the channel - - .
	Claim 19 recites “wherein the substantially uniform melting of the phase change material is facilitated in part by one of a thermally conductive and a reflective layer in substantially air-free thermally conductive communication therewith.”  It is unclear if both the “thermally conductive” and “reflective” layer are required.  For purposes of examination “wherein the substantially uniform melting of the phase change material is facilitated in part by one of a thermally conductive and a reflective layer in substantially air-free thermally conductive communication therewith” will be considered - - wherein the substantially uniform melting of the phase change material is facilitated in part a thermally conductive and a reflective layer in substantially air-free thermally conductive communication therewith - - .
	Claims 7-8 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Wagner (DE102008032348) and Alderman (US 2003/0129330).
	Per claim 1, Palmer teaches a ductwork system comprising: ductwork (53) for installation in an attic space (20) of a structural facility to channel conditioned air (21), the attic space prone to present a gradient of temperature across a height of the ductwork (there is inherent temperature gradient in an attic) but fails to explicitly teach a temperature modulating blanket positioned on the ductwork and accommodating a phase change material therein with a predetermined melting range to minimize temperature variance of the conditioned air within the ductwork across the height thereof.
	However, Wagner teaches a ducting system including a temperature modulating system (6) positioned on the ductwork (4) and accommodating a phase change material therein (7) with a predetermined melting range (“a defined temperature”, pg. 5, first paragraph) to minimize temperature variance of the conditioned air within the ductwork across the height thereof (the phase change material will necessarily  minimize temperature variance of the conditioned air within the ductwork since the phase change material will insulate the air flowing through the ductwork from the air outside the ductwork) for storing thermal energy (pg. 2, lines 1-2).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating system positioned on the ductwork and accommodating a phase change material therein with a predetermined melting range to minimize temperature variance of the conditioned air within the ductwork across the height thereof, as taught by Wagner in the invention of Mills, in order to advantageously store thermal energy (pg. 2, lines 1-2), thereby reducing the energy consumption of the system. 
	When the temperature modulating system position on the duct work and accommodating the phase change material therein is combined with the height of the ductwork of Mills, the result is a temperature modulating blanket positioned on the ductwork and accommodating a phase change material therein with a predetermined melting range to minimize temperature variance of the conditioned air within the ductwork across the height thereof, as claimed.
	Regarding the blanket, Alderman teaches a temperature modulating system that is a temperature modulating blanket (“blanket 10”, para. 0044) for improved placement in a building structure (para. 0013). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket, as taught by Alderman in the combined teachings, in order to advantageously provided improved placement within a building structure (para. 0013), thereby reducing assembly time and capital cost. 
	Per claim 4, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Palmer, as modified, fails to explicitly teach wherein the phase change material is selected from a group consisting of water, calcium hexahydrate, calcium chloride hexahydrate, sodium sulfate, paraffin, coconut oil, NaA2SO4.10H20, CACI26H20, Na2S203.5H20, NaCO3.10H20 and NaHPO4.12H20.  
	However, the examiner takes OFFICAL NOTICE that water is an old and well known phase change material used in cooling systems due to water being readily available and non-toxic.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide water as a phase chamber material in order to advantageously provide a readily available and non-toxic material. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Wagner (DE102008032348) and Alderman (US 2003/0129330) as applied to the claims above and further in view of  Halloran (US 6,272,877).
	Per claim 2, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Palmer, as modified, teaches the temperature modulating blanket and the outer surface of the ductwork (outer surface of 4) but fails to explicitly teach wherein the temperature modulating blanket is wrapped substantially around an entirety of an outer surface of the ductwork.
	However, it is old and well known to wrapped phase change material blankets around elements for maintaining temperatures.  For example, Halloran teaches a cooling system wherein a temperature modulating blanket (42) is wrapped substantially around an entire outer surface of duct (44) (to clarify, the blanket wraps around the entire outer circumference of the duct, thus the blanket is wrapped around the entire outer surface of the duct) for delivering cooled air (col. 4, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to wrap a temperature modulating blanket around an element, as taught by Halloran in the invention of Palmer, as modified, in order to advantageously deliver cooled air (col. 4, lines 24-25), thereby inhibiting air from being heated from ambient conditions.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Wagner (DE102008032348) and Alderman (US 2003/0129330) as applied to the claims above and further in view of Crall (US 5,267,422).
	Per claim 3, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Palmer, as modified, teaches wherein the structural facility comprises a ceiling defining the attic space (space of 20) but fails to explicitly teach the temperature modulating blanket positioned on an upper surface of the ceiling and around a portion of the ductwork.  
	However, Crall teaches a temperature modulating system (1) positioned on an upper surface of a ceiling (10) and around a portion of ductwork (21) for insulating ventilation ducts in attics (col. 2, lines 11-12).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating system positioned on an upper surface of a celling and around a portion of ductwork, as taught by Crall in the invention of Palmer, as modified, in order to advantageously insulating the ventilation ducts in attics (col. 2, lines 11-12), thereby inhibiting thermal losses in the system.
	When the Crall temperature modulating system positioned on the upper surface of the ceiling and around the portion of the ductwork is combined with the temperature modulating blanket of Palmer, as modified, the result is the temperature modulating blanket positioned on an upper surface of the ceiling and around a portion of the ductwork, as claimed.
Claim 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Wagner (DE102008032348) and Alderman (US 2003/0129330) as applied to the claims above and further in view of Alderman (US 2011/0120040).
	Per claim 5, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Palmer, as modified, fails to explicitly teach wherein the temperature modulating blanket further comprises a thermally conductive layer and a reflective layer over the phase change material and substantially air-free, thermally conductive communication therewith.  
	However, Alderman teaches a temperature modulating blanket comprising a thermally conductive layer (24) and a reflective layer (25) and substantially air-free, thermally conductive communication therewith (para. 0037) for avoiding the transfer of moisture into or out of the temperature modulating blanket (para. 0037).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket comprising a thermally conductive layer and a reflective layer over the phase change material and substantially air-free, thermally conductive communication therewith, as taught by Alderman in the invention of Palmer, as modified, in order to advantageously avoid the transfer of moisture into or out of the temperature modulating blanket (para. 0037).
	Per claims 6 and 8, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Palmer, as modified, fails to explicitly teach wherein the thermally conductive layer and the reflective layer are of a k value in excess of 0.15 (clam 6) and wherein the reflective layer is aluminum foil (claim 8).  However, Alderman teaches a temperature modulating blanket wherein a thermally conductive layer (24, “polyethylene”, para. 0037) and the reflective layer (25, “aluminum”, para. 0037) are of a k value in excess of 0.15 (claim 6) and wherein the reflective layer is aluminum foil  (para. 0037) (claim 8) for avoiding the transfer of moisture into or out of the temperature modulating blanket (para. 0037).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket wherein a thermally conductive layer and a reflective layer (25, “aluminum”, para. 0037) are of a k value in excess of 0.15 (claim 6) and wherein the reflective layer is aluminum foil (claim 8), as taught by Alderman in the invention of Palmer, as modified, in order to advantageously avoid the transfer of moisture into or out of the temperature modulating blanket (para. 0037).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Wagner (DE102008032348), Alderman (US 2003/0129330), and Alderman (US 2011/0120040) as applied to the claims above and further in view of Zheng et al. (US 2017/0059080).
	Per claim 7, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Palmer, as modified, fails to explicitly teach wherein the thermally conductive layer comprises one of a thermally conductive polymer and an adhesive tape.  
	However, Zheng teaches phase change system wherein a thermally conductive layer (16 and 17) comprises a thermally conductive polymer (17, “the first insulating layer 17 comprises a first polymer matrix”, para. 0042) and an adhesive tape (“layer 16 functions as an adhesive”, para. 0042) for securing the thermally conductive layer to a duct work (para. 0042).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thermally conductive layer comprising a thermally conductive polymer and an adhesive tape, as taught by Zheng in the invention of Palmer, as modified, in order to advantageously secure the thermally conductive layer to a duct work (para. 0042). 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Halloran (US 6,272,877).
	Per claim 9, Palmer, teaches a structural facility comprising: a ceiling (11) defining a facility space below; 
a roof (10) over the ceiling defining an attic space (20) between the ceiling and roof, the attic space prone to display a substantial temperature gradient between elevated and lowered locations thereof (there is necessarily a substantial temperature gradient in an attic); and ductwork (53) installed in the attic space subject to the temperature gradient across a height thereof (there is necessarily a temperature gradient from the upper region of the attic to the lower region of the attic) but fails to explicitly teach a temperature modulating blanket at least partially about an outer surface of the ductwork to minimize a temperature variance of conditioned air in the ductwork due to the gradient in the attic space.  
	However, Halloran teaches a ducting system including a temperature modulating blanket (42) at least partially about an outer surface of a duct work (44) for delivering cooled air (col. 4, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket at least partially about an outer surface of a ductwork, as taught by Halloran in the invention of Palmer, as modified, in order to advantageously for deliver cooled air (col. 4, lines 24-25), thereby inhibiting air from being heated from ambient conditions.
Further, it is understood claim 9 includes the recitation “to minimize a temperature variance of conditioned air in the ductwork due to the gradient in the attic space” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the temperature modulating blanket would be fully capable of “minimizing" a temperature variance of conditioned air in the ductwork due to the gradient in the attic space.
	Per claim 12, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Palmer, as modified, teaches the temperature modulating blanket and the outer surface of the ductwork (outer surface of 4) but fails to explicitly teach wherein the temperature modulating blanket is wrapped substantially around an entirety of an outer surface of the ductwork.
	However, it is old and well known to wrapped phase change material blankets around elements for maintaining temperatures.  For example, Halloran teaches a cooling system wherein a temperature modulating blanket (42) is wrapped substantially around an entire outer surface of duct (44) (to clarify, the blanket wraps around the entire outer circumference of the duct, thus the blanket is wrapped around the entire outer surface of the duct) for delivering cooled air (col. 4, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to wrap a temperature modulating blanket around an element, as taught by Halloran in the invention of Palmer, as modified, in order to advantageously deliver cooled air (col. 4, lines 24-25), thereby inhibiting air from being heated from ambient conditions.	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Halloran (US 6,272,877) as applied to the claims above and further in view of Mills (US 4,949,902).
	Per claim 10, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Palmer, as modified, the substantial temperature gradient (i.e. there is necessarily a temperature gradient in the attic) but fails to explicitly teach wherein the substantial temperature gradient is in excess of 50°F.
However, Mills teaches that a structural facility has temperature gradients within an attic (“Those skilled in the art will understand all of the various factors that can affect the temperature distribution in the attic”, col. 2, lines 64-66) and that many factors determine the temperature gradient (col. 2, lines 64-66).   Therefore the temperature gradient is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as facility parameters are adjusted the temperature gradient of the attic will be adjusted.  Therefore, since the general conditions of the claim, i.e. the structural facility and the attic were disclosed in the prior art by Palmer, as modified, it is not inventive to discover the optimum workable value of the temperature gradient by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a temperature gradient disclosed by Palmer, as modified, being in excess of 50°F.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Halloran (US 6,272,877) as applied to the claims above and further in view of Alderman (US 2011/0120040).
	Per claim 11, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Palmer, as modified, fails to explicitly teach walls accommodating the temperature modulating blanket.  However, Alderman teaches a structural facility including walls accommodating temperature modulating blankets (10) for greater insulation of the structural facility (para. 0019).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide walls accommodating a temperature modulating blanket, as taught by Alderman in the invention of Palmer, as modified, in order to advantageously provide greater insulation of the structural facility (para. 0019).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,452,710) in view of Halloran (US 6,272,877) as applied to the claims above and further in view of Crall (US 5,267,422).
	Per claim 13, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Palmer, as modified, teaches wherein the structural facility comprises an upper surface of the ceiling (upper surface of 11) and the ductwork but fails to explicitly teach the temperature modulating blanket installed at an upper surface of the ceiling and around a portion of the ductwork.  
	However, Crall teaches a temperature modulating system (1) installed at an upper surface of a ceiling (10) and around a portion of ductwork (21) for insulating ventilation ducts in attics (col. 2, lines 11-12).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating system installed at an upper surface of a celling and around a portion of ductwork, as taught by Crall in the invention of Palmer, as modified, in order to advantageously insulating the ventilation ducts in attics (col. 2, lines 11-12), thereby inhibiting thermal losses in the system.
	When the Crall temperature modulating system positioned on the upper surface of the ceiling and around the portion of the ductwork is combined with the temperature modulating blanket of Palmer, as modified, the result is the temperature modulating blanket installed at an upper surface of the ceiling and around a portion of the ductwork, as claimed.
Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crall (US 5,267,422) in view of Zheng et al. (US 2017/0059080).
	Per claim 14 and 18, Crall teaches a method of modulating temperature of conditioned air, the method comprising: installing ductwork (3) in an attic space (2)  of a structural facility (“building”, col. 4, line 17), the attic space prone to present a gradient of temperature across a height of the ductwork (there is necessarily a temperature gradient in an attic space); installing a temperature modulating blanket (15) at the ductwork; flowing the conditioned air through a channel of the ductwork (via “heating and air conditioning”); and employing the blanket for minimizing an effect of the gradient of temperature in the attic on the conditioned air in the channel (“insulation blanket”, col. 4, lines 26) (to clarify, an “insulation” blanket necessarily minimized a temperature gradient since the function of insulating is to prevent heat transfer and thermal variation) but fails to explicitly teach the installing temperature modulating blanket accommodating a phase change material (claim 14) and melting the phase change material in a substantially uniform manner in response to the temperature gradient for the minimizing of the effect of the gradient (claim 18).
	However, Zheng teaching a ductwork including installing a temperature modulating blanket (16, 17, and 18) accommodating a phase change material (30) (claim 14) and melting the phase change material in a substantially uniform manner in response to the temperature gradient for the minimizing of the effect of the gradient (i.e. the phase change material will necessarily melt in a “uniform” manner since the melting will occur in a uniform direction from solid to liquid) (claim 18) for insulating a ductwork (para. 0022).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to install a temperature modulating blanket accommodating a phase change material (claim 14) and melting the phase change material in a substantially uniform manner in response to the temperature gradient for the minimizing of the effect of the gradient (claim 18), as taught by Zheng in the invention of Crall, as modified, in order to advantageously insulate ductwork (para. 0022), thereby reducing thermal loss from the fluid therein. 
	Per claim 15, Crall, as modified, meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Crall, as modified, teaches wherein the minimizing comprises minimizing a mean temperature and minimizing a temperature variance in the channel (insulating the ductwork will minimize the mean temperature since the fluid will lose as little heat as possible due to the insulation and the insulation will minimize temperature variance since the function of insulation is to prevent thermal transfer thereby minimizing temperature variance).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crall (US 5,267,422) in view of Zheng et al. (US 2017/0059080) as applied to the claims above and further in view of  Khanzadian (US 10,119,634).
	Per claim 16, Palmer, as modified, meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Crall, as modified, teaches the structural facility but fails to explicitly teach wherein the structural facility is retrofitted with the ductwork after initial facility use.  However, Khanzadian teaches wherein a structural facility (“facilities”, col. 3, line 21) retrofitting with ductwork (110) after initial facility use (“retrofit existing residential, commercial, industrial or medical HVAC systems”, col. 5, lines 32-33 of ) for reducing the cost of maintaining the ducting system (col. 3, lines 28-29).   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a structural facility that is retrofitted with ductwork after initial facility use, as taught by Khanzadian in the invention of Crall, as modified, in order to advantageously reduce the cost of maintaining the ducting system (col. 3, lines 28-29). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crall (US 5,267,422) in view of Zheng et al. (US 2017/0059080), and Khanzadian (US 10,119,634) as applied to the claims above and further in view of  Schroeder (US 3,216,459).
	Per claim 17, Crall, as modified, meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Crall, as modified, teaches the temperature modulating blanket and the retrofitting the duct work after the use of the facility but fails to explicitly teach wherein the temperature modulating blanket is retrofitted on the ductwork after use of the facility with flowing conditioned air.
	However, Schroeder teaches an HVAC system wherein a temperature modulating blanket (80) is retrofitted on ductwork (94 and 95) after use of a facility with flowing conditioned air (“previously installed ducts”, col. 8, lines 66-68 of Schroeder) for maintaining good airflow characteristics through the ductwork (col. 2, lines 57-58 of Schroeder).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket retrofitted on ductwork (94 and 95) after use of a facility with flowing conditioned air, as taught by Schroeder in the invention of Crall, as modified, in order to advantageously maintaining good airflow characteristics through the ductwork (col. 2, lines 57-58 of Schroeder).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crall (US 5,267,422) in view of Zheng et al. (US 2017/0059080) as applied to the claims above and further in view of  Alderman (US 2011/0120040).
	Per claim 19, Crall, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Crall, as modified, fails to explicitly teach wherein the substantially uniform melting of the phase change material is facilitated in part by a thermally conductive and a reflective layer in substantially air-free thermally conductive communication therewith.  
	However, Alderman teaches a temperature modulating blanket system wherein substantially uniform melting of a phase change material is facilitated in part by a thermally conductive layer (24) and a reflective layer (25) and substantially air-free, thermally conductive communication therewith (para. 0037) for avoiding the transfer of moisture into or out of the temperature modulating blanket (para. 0037).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature modulating blanket system wherein substantially uniform melting of a phase change material is facilitated in part by a thermally conductive layer (24) and a reflective layer (25) and substantially air-free, thermally conductive communication therewith, as taught by Alderman in the invention of Crall, as modified, in order to advantageously avoid the transfer of moisture into or out of the temperature modulating blanket (para. 0037).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crall (US 5,267,422) in view of Zheng et al. (US 2017/0059080) as applied to the claims above and further in view of Lamberg (WO 01/38810).
	Per claim 20, Crall, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Crall, as modified, fails to explicitly teach refreezing the phase change material with the conditioned air flowing through the channel.  However, Lamberg teaches an HVAC air ducting system wherein refreezing of a phase change material with conditioned air flowing through a channel (pg. 5, lines 18-25) for reducing energy costs (pg. 12, line 2).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to refreeze a phase change material with conditioned air flowing through a channel, as taught by Lamberg in the invention of Crall, as modified, in order to advantageously reduce energy costs (pg. 12, line 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al. (US 5,947,158) teaches using a temperature modulating blanket on ductwork of an HVAC system.
Hornick (US 5,934,100) teaches a temperature modulating blanket.
Carroll (US) teaches using a temperature modulating blanket on ductwork of an HVAC system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763